588 So. 2d 996 (1991)
Anthony R. MARTIN, Appellant,
v.
Roswitha Helga STEWART, Appellee.
No. 91-1051.
District Court of Appeal of Florida, Fourth District.
April 26, 1991.
As Modified June 20, 1991.
Anthony R. Martin, Fort Lauderdale, pro se.
No appearance for appellee.
PER CURIAM.
This court has been inundated with appeals and petitions from this allegedly aggrieved pro se litigant. Since 1990, at least fifteen separate proceedings have been filed, not to mention requests for rehearings, emergency supplements and the like. Indeed of late, we have been unable to get our rulings published in time to forestall an almost daily influx of new pleadings filed, not by the appellant, but, on his behalf, by his non-attorney mother.
The appellant's latest entreaty centers around an order of contempt, entered by the trial court. However, he has filed in this same cause an emergency petition for rehearing and disclosure, a supplement thereto, and a renewed motion/demand for release and supplement to petition for rehearing. Enough is enough.
We note "en passant" that the appellant has also filed suit against all the sitting members of the Florida Supreme Court.
We deny all current and pending motions and petitions, and further invoke the extreme remedy of barring the appellant and his mother from filing, or causing to be filed, any further pro se proceedings, pleadings, briefs or other papers in this court. All future filings must be certified to by a member of the Florida Bar in good standing who must also certify that he or she is the appellant's attorney of record. Furthermore, this appeal and others now pending before this court where appellant appears pro se as a petitioner or appellant will be dismissed 30 days after the issuance of this opinion unless appellant has filed on his behalf a notice of appearance by Florida counsel.
Our decision is not without precedent and we specifically rely on, endorse and approve of, the reasoning in Peterson v. State, 530 So. 2d 424 (Fla. 1st DCA), rev. denied, 531 So. 2d 1354 (Fla. 1988); Kreager v. Glickman, 519 So. 2d 666 (Fla. 4th DCA), rev. denied, 528 So. 2d 1182 (Fla. 1988); Platel v. Maguire, Voorhis & Wells, P.A., 436 So. 2d 303 *997 (Fla. 5th DCA), rev. denied, 440 So. 2d 353 (Fla. 1983); N K Fields v. State, 420 So. 2d 112 (Fla. 4th DCA), appeal dismissed, 422 So. 2d 842 (Fla. 1982).
FURTHERMORE, THE INSTITUTION OF ANY FURTHER PRO SE PETITIONS OR APPEALS WILL RESULT IN THEIR DISMISSAL WITHOUT FURTHER NOTICE. A PETITION OR MOTION FOR REHEARING OF THIS DECISION WILL NOT BE ENTERTAINED.
HERSEY, C.J., and LETTS and GARRETT, JJ., concur.

ON MODIFICATION
PER CURIAM.
The opinion filed on April 26, 1991 is hereby sua sponte modified to add the following citations: United States v. Martin-Trigona, 767 F.2d 35 (2d Cir.1985); Martin-Trigona v. Underwood, 529 F.2d 33 (7th Cir.1975); In re Martin-Trigona v. Lavien, 573 F. Supp. 1245 (D.Conn. 1983), cert. denied, 474 U.S. 1061, 106 S. Ct. 807, 88 L. Ed. 2d 782 (1986); In re Martin-Trigona v. Lavien, 573 F. Supp. 1237 (D.Conn. 1983), cert. denied, 475 U.S. 1058, 106 S. Ct. 1285, 89 L. Ed. 2d 592 (1986); In re Martin-Trigona, 55 Ill. 2d 301, 302 N.E.2d 68 (1973).
HERSEY, C.J., and LETTS and GARRETT, JJ., concur.